1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    DAVID J. TIFFANY,                                  Case No. 3:16-cv-00612-MMD-WGC

7                                    Plaintiff,
           v.                                        ORDER ACCEPTING AND ADOPTING
8                                                   REPORT AND RECOMMENDATION OF
     QUINTEN BYRNE, et al.,                         MAGISTRATE JUDGE WILLIAM G. COBB
9
                                Defendants.
10

11         Before the Court is the Report and Recommendation of United States Magistrate

12   Judge William G. Cobb (ECF No. 31) (“R&R”), recommending that the Court grant

13   Defendant Kelly Bellenger’s motion for summary judgment (ECF No. 16). Plaintiff had

14   until December 26, 2018 to file an objection. (ECF No. 31.) To date, no objections to the

15   R&R have been filed.

16         This Court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

18   timely objects to a magistrate judge’s report and recommendation, then the court is

19   required to “make a de novo determination of those portions of the [report and

20   recommendation] to which objection is made.” Id. Where a party fails to object, however,

21   the court is not required to conduct “any review at all . . . of any issue that is not the

22   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

23   Circuit has recognized that a district court is not required to review a magistrate judge’s

24   report and recommendation where no objections have been filed. See United States v.

25   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

26   employed by the district court when reviewing a report and recommendation to which no

27   objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

28   Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that
1    district courts are not required to review “any issue that is not the subject of an

2    objection”). Thus, if there is no objection to a magistrate judge’s recommendation, then

3    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

4    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

5    which no objection was filed).

6           Nevertheless, the Court finds it appropriate to engage in a de novo review to

7    determine whether to adopt Magistrate Judge Cobb’s Recommendation. The Magistrate

8    Judge recommended granting summary judgment in favor of Bellenger on the single

9    claim in Count III for violation of Plaintiff’s Fourteenth Amendment due process rights,

10   finding that Plaintiff undisputedly received all the process he was due. (ECF No. 31 at 7-

11   10.) Upon reviewing the R&R and underlying briefs, this Court agrees and finds good

12   cause to adopt the Magistrate Judge’s R&R in full.

13          It is therefore ordered, adjudged, and decreed that the Report and

14   Recommendation of Magistrate Judge William G. Cobb (ECF No. 31) is accepted and

15   adopted in its entirety.

16          It is further ordered that Defendant’s motion for summary judgment (ECF No. 16)

17   is granted.

18          The Clerk is directed to enter judgment in favor of Defendant Kelly Bellenger and

19   close this case.

20

21          DATED this 3rd day of January 2019.

22

23                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                  2
